        Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 1 of 58




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

PASCHA THOMAS, as                      )
Guardian and next friend               )
of JANE DOE, a minor,                  )       Civil Action No.
                                       )
                           Plaintiff,  )       VERIFIED COMPLAINT
                                       )       JURY TRIAL DEMANDED
v.                                     )
                                       )
CITY SCHOOLS OF DECATUR                )
DR. DAVID DUDE, individually           )
   and in his official capacity,       )
MARCIA FOWLER, individually            )
   and in her official capacity        )
                                       )
                           Defendants. )
_______________________________)

      Plaintiff, Pascha Thomas, as Guardian and next friend of Jane Doe, a minor,

by and through her attorneys of record, files her Complaint against City Schools of

Decatur (“CSD”), Dr. David Dude, and Marcia Fowler, and in support thereof,

alleges as follows:

                                INTRODUCTION

      1.     Despite being warned of the risks of permitting children to access

restrooms designated for the opposite sex by proclaiming that they identify as that



                                           1
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 2 of 58




sex, the City Schools of Decatur (“CSD”) Board of Education (“Board”) ratified

such a policy that CSD Superintendent Dr. David Dude had previously unilaterally

enacted without notice to parents. The policy was not included in the student

handbook or in the Board’s publicly available written policy manual.

      2.    About one month after the Board was warned about the policy, but

nevertheless proceeded to ratify it, Pascha Thomas’ five-year-old daughter, Jane

Doe, was sexually assaulted in the girls’ restroom by a five-year-old boy who was

able to enter the girls’ restroom with Jane Doe without adult supervision. Said

assault involved forcibly digitally touching and penetrating Jane Doe’s genitals

while she protested.

      3.    After being informed of the incident, District officials failed to

interview the boy or otherwise investigate the incident, failed to provide Jane Doe

services, misled parents to believe they did investigate, claimed it did not occur,

refused to remove the boy from Jane Doe’s classroom, failed to take measures to

prevent further assaults, failed to inform Jane Doe’s parent of Jane Doe’s rights

under Title IX, retaliated against Jane Doe’s family, denied Jane Doe educational

benefits, unreasonably delayed approval of a transfer for Jane Doe, and left the




                                        2
        Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 3 of 58




policy in place unchanged. While the policy has not changed, its effects have forever

changed Jane Doe.

                                      PARTIES

      4.     Pascha Thomas is over the age of 18, is the single mother of Jane Doe,

and at all times relevant to this Complaint, was a resident of the City of Decatur,

County of DeKalb, Georgia. Pascha Thomas is the Guardian and next friend of Jane

Doe, a minor resident of Georgia.

      5.     Defendant City Schools of Decatur (“CSD”) is a governmental entity

which provides educational services to residents of the City of Decatur, DeKalb

County, Georgia. CSD receives funding from the State of Georgia and the United

States Department of Education including pursuant to Title IX. As such it is a

funding “recipient.”

      6.     Defendant Dr. David Dude is the Superintendent of CSD. He is sued in

his official and individual capacities.

      7.     As Superintendent, Dr. Dude’s role is to implement policies established

by the Board, as provided in Official Code of Georgia Annotated § 20-2-61. Pursuant

to Section 20-2-61, Dr. Dude has authority to execute his duties without




                                          3
        Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 4 of 58




micromanagement by the Board, subject only to being accountable in the overall

performance of his duties.

       8.     Marcia Fowler was at all times relevant to this Complaint the Principal

of Oakhurst Elementary School, which is part of CSD. Plaintiff is informed and

believes and, on that basis, alleges that Ms. Fowler is no longer principal of Oakhurst

Elementary School but remains employed by CSD. She is sued in her individual and

official capacities.

       9.     On May 9, 2018, in accordance with Official Code of Georgia

Annotated § 36-33-5, Plaintiff, by and through counsel, presented her claim in

writing, describing the date and nature of her injury and the acts and omissions of

the Board of Education and Superintendent Dude which caused the injury. Plaintiff

included a specific amount of monetary damages being sought. The claim was sent

via electronic mail and overnight delivery addressed to the chairman of the Board of

Education, as the governing authority of CSD, and to Superintendent Dude.

Defendants rejected Plaintiff’s claim.

                         JURISIDICTION AND VENUE

       10.    This action is filed pursuant to Title IX, 20 U.S.C. § 1681 et. seq., and

its implementing regulations, and to 42 U.S.C. § 1983 seeking redress of injuries




                                           4
        Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 5 of 58




suffered by Plaintiff Jane Doe from deprivation, under color of state law, of rights

secured by the Fourteenth Amendment to the United States Constitution and by the

laws of the United States. Jurisdiction is proper in this Court pursuant to 28 U.S.C.

§§ 1331 and 1343(a).

      11.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and other

applicable law because the events and omissions giving rise to the claims in this

action arose in the City of Decatur, DeKalb County, Georgia, which is situated

within the district and divisional boundaries of the Northern District of Georgia.

Venue is also proper in this Court because the Defendants reside or have their

principal place of business in this District.

                                        FACTS

      12.    On May 13, 2016, the U.S. Department of Education (“DOE”) and

Department of Justice (“DOJ”) issued a guidance document known as a “Dear

Colleague” letter which, according to the agencies, provided that “sex” for purposes

of Title IX of the Education Amendments Act of 1972 should be interpreted to

include “gender identity.” (“Obama Guidance Document”). The document further

directed that all schools which receive federal funds had to make sex-separate

privacy facilities (restrooms, locker rooms, and showers), sports teams and




                                           5
          Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 6 of 58




extracurricular activities accessible based on a child’s self-proclaimed “gender

identity.”

       13.    On May 25, 2016, thirteen states, including Georgia, filed a lawsuit

challenging the Obama Guidance Document as invalid and contradictory of the letter

and intent of Title IX. Texas et. al. v. United States, et. al., Northern District of Texas

Civil Action No. 7:16-CV-00054-O.

       14.    On July 14, 2016, while the federal court challenge to the Obama

Guidance Document was under consideration, an article in the Atlanta Journal-

Constitution quoted Dr. Dude as saying that CSD would retain the status quo

regarding trans-identified student access to sex-separate privacy facilities under

existing District policy regardless of the Obama Guidance Document. The article

quoted Dr. Dude as saying, “We’ve had transgender students for years. . . . So far

we’ve been able to handle requests, usually made by parents of those students.

Mostly they use a faculty restroom or a referee’s restroom (in the gymnasium).” The

article also quoted Dr. Dude as saying that it was too soon to change the district’s

policy.

       15.    On July 25, 2016, less than two weeks after publicly stating that it was

too early to change the district’s policy regarding trans-identified students’ access to




                                            6
        Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 7 of 58




privacy facilities, Dr. Dude informed the Board via email that he was going to give

a directive to CSD staff that would re-interpret existing policy to permit children to

access sex-separate privacy facilities and extra-curricular activities, including

overnight accommodations, on the basis of their self-proclaimed “gender identity.”

This would mean that a boy could use a girls’ restroom, shower, locker room or share

a hotel room with a girl on a school trip by stating that he identified as a girl (and

vice versa).1

       16.      Dr. Dude asked Board members to let him know if he was

misrepresenting the Board’s intentions regarding interpretation of the District’s

existing policy. Dr. Dude also queried the Board about placing this policy guidance

on the agenda for an upcoming Board meeting, which would elicit public discussion.


1
        Because Title IX focuses on equal opportunities between the sexes, Plaintiff refers
to “sex” as the biological categories of male and female, as determined by the individual’s
chromosomes, sex organs, and endogenous hormonal profiles. National Institutes of
Health, Office of Research on Women's Health, https/orwh.od.nih.gov/sex-gender. In this
Complaint “Boy” is used to refer to a male person determined by the presence of XY
chromosomes at conception and throughout life, and then recognized via external genitalia
at, or before, birth. “Girl” refers to a female person determined by the presence of XX
chromosomes at conception and throughout life, and then recognized via external genitalia
at, or before, birth. Plaintiff refers to students who are biologically male as “boys” and to
students who are biologically female as “girls,” irrespective to how they psychologically
identify.




                                             7
        Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 8 of 58




      17.    Two of the five Board members responded to the email. Board member

Garrett Goebel said: “I do not see anything in your guidance that isn’t reasonable or

in line with the policy.”

      18.    Board member Lewis Jones responded:

      My only issue is locker rooms and questions about the degree of
      transition that must occur before a transition is recognized—the policy
      assumes gender is binary but it is not, which is why this policy is needed
      in the first place. This is a problem with the Dear Colleague letter. I
      would prefer a more general policy stating that transgender students
      will be embraced and supported and made to feel welcome, and that it
      is expected that they will be accommodated in accordance with the Dear
      Colleague letter (attached), but that special accommodations may be
      made to address individual circumstances as appropriate.

      I also thought we discussed putting this out for comment, as I can
      imagine a fair amount of interest. I do not relish that, but wouldn’t it be
      the right thing to do?

[Emphasis added]

      19.    Dr. Dude responded:

      I was informed today of a student who will be “fully transitioned” (not
      sure if that is correct terminology) this school year...i.e. Monday
      morning our administrators need to be prepared to implement this
      policy as it relates to transgender students. Without direction, they’ll
      have to figure it out on their own. Hence my desire to provide guidance
      right away. The point of the task force is to fully review everything, but
      that will take some time. But that will take a good bit of time. Given
      your concerns, though, I’m not comfortable issuing guidance until the
      board can discuss. I’ll plan to place on the 8/9 agenda.




                                          8
        Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 9 of 58




[Emphasis added]

      20.    Dr. Dude, however, did not place this policy directive on the Board’s

public meeting agenda. Instead, on July 26, 2016, Dr. Dude informed Board

members: “Lewis and I spoke further this morning. He does not object to my sending

this out. Having heard no other objections, I will be sending this out momentarily.”

      21.    These private communications involving Superintendent Dude and the

entire board discussing and reaching decisions concerning school district-wide

policy outside of a school board meeting and without due notice to the public were

in violation of the Georgia Open Meetings Act, OCGA § 50-14-1 et seq.

      22.    As a result of the affirmation received privately from Board members,

Dr. Dude issued the directive to CSD staff via email in which he stated that access

to sex-separate privacy facilities, sports teams, and other extracurricular activities,

including overnight accommodations, was to be granted on the basis of a student’s

self-proclaimed “gender identity.” He expressly directed:

      As I’m sure you know, our Board policy JAA states that we do not
      discriminate on the basis of … gender identity (among other things).
      To be clear, here are some examples of situations related to gender
      identity and how I expect them to be handled in compliance with this
      policy. For purpose of these examples, assume this student was
      assigned the sex of male at birth and now identifies as female.




                                          9
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 10 of 58




            • This student should be treated the same as any other female
              student.
            • She should not be identified as anything other than female.
            • She should be allowed to use the female restroom.
            • She should be allowed to use the female locker room
            • She should be allowed to try out for “female” sports
            • She should be allowed to room with other females on field trips.

      23.      Neither Dr. Dude nor members of the Board notified parents or

students about the directive that would result in boys who self-identify as girls being

present in girls’ privacy facilities at the time that it was issued by Dr. Dude.

      24.      The last public statement regarding sex-separate privacy facilities and

extracurricular activities made by Dr. Dude prior to the beginning of the 2016-17

school year was the statement published in the Atlanta Journal-Constitution on July

14, 2016 in which he stated that CSD would not be changing its pre-existing policy

in response to the Obama Guidance Document.

      25.      Based on Dr. Dude’s public statements, parents in CSD reasonably

believed that the District was continuing to interpret and implement its policy to

protect student privacy and safety by continuing to limit access to sex-separate

privacy facilities to students of the same sex while providing individual privacy

facilities for trans-identified students who identified as the opposite sex.




                                          10
         Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 11 of 58




         26.   However, unbeknownst to parents, Dr. Dude had, with notice to the

Board but without notice to parents, re-interpreted the District’s policy to permit

boys who self-identify as girls to access girls’ privacy facilities (and vice versa).

         27.   As the 2016-17 school year began with the new directive in place, CSD

parents were unaware that boys were permitted to use girls’ privacy facilities if they

stated that they “identified” as a girl (and vice versa).

         28.   On August 21, 2016, the United States District Court for the Northern

District of Texas issued a nationwide injunction that prohibited enforcement of the

Obama Guidance Document. Texas, et. al. v. U.S., 201 F. Supp. 3d. 810 (N.D. Tex.

2016).

         29.   In addition, the Obama Guidance Document was formally rescinded on

February 22, 2017 by the Trump Administration.

         30.   Dr. Dude did not publicly reveal that the CSD directive was in place

until February 27, 2017, and then only in a Facebook blog post. In the post, Dr. Dude

acknowledged that the Obama Guidance Document had been rescinded on February

22, 2017. However, he did not acknowledge that the Obama Guidance Document

had been unenforceable since August 21, 2016 when the nationwide injunction was

put in place by the Texas federal court.




                                           11
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 12 of 58




      31.      CSD parents who read that Facebook post on February 27, 2017 learned

for the first time that since July 2016 CSD had been permitting boys to use the same

restrooms, locker rooms, showers, and hotel rooms as their daughters if the boys

proclaimed that they identified as a girl (and vice versa).

      32.      On May 24, 2017 parents attended a meeting called “community

conversations” with Dr. Dude and members of an “Equal Opportunity Task Force”

that they learned had apparently been meeting since summer 2016 to “learn about

issues of safety and equity for transgender students, students with disabilities,

students of different religious affiliations, race, and sexual orientation.”

      33.      Plaintiff is informed and believes and based thereon alleges that at the

May 24, 2017 meeting parents who had just learned about the privacy facility

directive via Facebook questioned the unilateral adoption of such a change without

notice to parents and to the public, and without an opportunity to be heard. Parents

also described concerns about the risks to student privacy and safety posed by the

newly discovered policy, which had been put in place by Dr. Dude and ratified by

Board members in July 2016 without public notice or comment, including:

            • “I’m concerned about the psychological effect/damage to my
              child (a female) of being forced to share a bathroom with and
              possibly made to sleep with a transgender on a field trip.”




                                           12
          Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 13 of 58




            • “I’m concerned that a new policy to address transgender
              equity/equality will be intrusive and invade the rights of
              cisgender students.”

            • “I’m also concerned about the lack of communication from the
              district to involve parents in such an important issue....”

            • “Serious concerns of the implications of the transgender policy
              for student privacy, and in particular the privacy of young girls.”

            • “Serious concerns for the negative impact of the transgender
              policy on parental rights.”

            • “How can CSD justify situations where students of opposing
              gender and possibly exposed genitalia will be in bathrooms,
              locker rooms and sleeping quarters together?”

            • The Superintendent’s “transgender guidelines” needs to be
              withdrawn. We need to start over with public input and dialogue
              about how to develop a transgender policy.

      34.      A Task Force recommendation was prepared after the meeting stating

that Task Force members had considered the input presented at the meeting.

However, the concerns about the reinterpretation of District’s policy related to

student privacy and safety and lack of notice to parents were not included in the

report.

      35.      On June 21, 2017, a group of parents sent a letter to Dr. Dude reiterating

the concerns about the lack of transparency and potential discrimination of students’




                                           13
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 14 of 58




Title IX and privacy rights that had been presented at the May 24, 2017 meeting and

requesting a meeting to discussed questions left unanswered at the May 24, 2017

meeting.

      36.    On July 19, 2017, parents met with Dr. Dude to discuss the unanswered

concerns.

      37.    On July 24, 2017, parents sent a letter to Dr. Dude following up on the

July 19, 2017 meeting. In the letter, they restated their concern for how this policy

would violate their students’ right to bodily privacy, explaining: “Members of both

sexes have come to expect that they will not be exposed to members of the opposite

biological sex (regardless of how they self-identify) in areas where they are

undressing or engaged in private activities.” The parents, several of whom, like

Plaintiff, are African-American, further reiterated that Dr. Dude committed to

providing a decision on rescission and/or suspension of his directive due to the

concerns of establishing new policy without proper authority, disregarding

transparency, failing to notify parents, and including an offensively inappropriate

analogy to African-Americans. Parents also reiterated Dr. Dude’s agreement to share

the Task Force recommendation with them and to ensure that the recommendation

reflected the parents’ concerns expressed at the community conversation.




                                         14
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 15 of 58




      38.    On August 13, 2017, parents sent another letter to Dr. Dude asking for

his decision regarding the District’s policy change.

      39.    At the Board’s regular meeting on September 12, 2017, parents

informed the Board during a public comment period that they had learned that for

more than a year the District’s policy had been re-interpreted to permit boys who

self-identify as girls to use girls’ privacy facilities, compete on sports teams, and

room with girls on overnight trips without parents’ knowledge. The parents objected

to the lack of transparency and described how this policy directive posed risks to

student privacy and safety.

      40.    Following the meeting, on September 18, 2017, the Board issued a

public statement of Dr. Dude’s actions regarding the directive:

      The City Schools of Decatur Board of Education is committed to
      ensuring that all students feel safe, supported, and valued. We support
      the Superintendent’s efforts to interpret Board policy regarding equal
      educational opportunities for all students.

      41.    Despite having corresponded privately via email with Dr. Dude about

the policy in July 2016, the Board claimed in its September 18, 2017 statement that:

“The Board has not yet had an opportunity to specifically discuss the topic of




                                         15
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 16 of 58




transgender students, and we look forward to having that discussion at our October

Board meeting.”

      42.    More than 100 people attended the Board’s meeting on October 10,

2017 to comment on the policy change. A significant number of parents and

community members expressed concerns that the policy change had been

implemented without public notice or opportunity to comment, that the policy

change posed risks to the privacy and safety of students, and that the Board had not

sought or received balanced information regarding the potential effects of the policy.

In particular, one speaker, an attorney who was former Chairman of the Georgia

Board of Pardons and Parole, warned the Board that the policy would allow

“mischievous boys” to gain access into girls’ restrooms for inappropriate purposes.

      43.    Prior to the meeting, the Board had received written correspondence

from parents’ legal counsel which described in detail how the policy was not adopted

in accordance with Georgia law, was not mandated by federal law, and posed threats

to students’ privacy and safety in violation of Title IX and the United States

Constitution.




                                         16
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 17 of 58




      44.    Immediately after the public comments, the Board read the following

prepared statement affirming Dr. Dude’s implementation of the policy directive and

acknowledging that there were privacy concerns that need to be addressed:

      We support the superintendent’s instructions to staff regarding transgender
      students. . . . We also recognize that there are members of our community with
      questions and privacy concerns that need to be addressed. Over the next
      several months, we will be participating in community events offering
      learning opportunities in this area. We will be gathering input from the
      community on our current policy and we will be reviewing our current policy
      to consider potential changes in order to further our goal of ensuring that all
      students feels [sic] safe, supported, and valued.


      45.    Plaintiff is informed and believes and based thereon alleges that the

Board had no further public discussions about the privacy and safety concerns

related to the policy. Neither did Dr. Dude discuss privacy or safety concerns or

announce any adjustments to the policy concerning privacy facilities.

                             Plaintiff Enrolls in CSD

      46.    Ms. Pascha Thomas and her children, including her daughter Jane Doe,

moved to Decatur in July or August 2017.

      47.    Jane Doe began kindergarten at Oakhurst Elementary School

(“Oakhurst”), part of CSD, in the fall semester of 2017. Her sister was also enrolled

at Oakhurst and her other siblings were also enrolled in schools within the District.




                                         17
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 18 of 58




      48.    At the time that Jane Doe began kindergarten and her siblings began

the school year in the district, Ms. Thomas was not informed about the policy change

that permitted biological boys who claim to identify as girls to be present in girls’

privacy facilities, and vice versa. Ms. Thomas enrolled her children in CSD with the

reasonable expectation that school personnel would respect and protect her

children’s safety and privacy.

      49.    Ms. Thomas’ expectation was based on her understanding that Jane Doe

and her other children would use sex-separate privacy facilities only with members

of the same sex and that the school would protect the privacy and safety of its

students by enforcing the long-standing practice that only biological girls would be

permitted to use girls’ privacy facilities and only biological boys would be permitted

to use boys’ privacy facilities. Ms. Thomas’ expectation was reasonable in light of

the fact that as of August 2017 there had not been any public notice from the Board

or Dr. Dude that District policy had been re-interpreted to permit boys who self-

identified as girls to use girls’ privacy facilities. Also, the policy change was not

reflected in the student handbook or in the CSD Board Policy manual at that time.




                                         18
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 19 of 58




        Jane Doe Is Sexually Assaulted in Restroom by Male Classmate

      50.     On or about November 14, 2017, Jane Doe asked to be excused to use

the restroom. While she was leaving the classroom, she heard a male kindergarten

classmate, John Doe, also ask to be excused to use the restroom. He was permitted

to leave the classroom at the same time as Jane Doe with no adult accompanying

either student.

      51.     There were two teachers in the classroom, but neither of them left the

room to monitor the children’s use of restrooms outside of the classroom, despite the

fact that district personnel were aware and required to follow the Superintendent’s

directive that boys who say they identify as girls are to be permitted to use girls’

privacy facilities, which meant that John Doe could enter the girls’ bathroom with

Jane Doe if he said that he identified as a girl.

      52.     Plaintiff is informed and believes and based thereon alleges that

administrative and teaching staff at Oakhurst Elementary School understood that

John Doe identified as “gender-fluid,” which meant that sometimes he identified as

a boy and sometimes as a girl. Under the CSD revised policy John Doe would be

permitted to use either the boys’ bathroom or girls’ bathroom, depending on how he

identified.




                                           19
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 20 of 58




      53.    Plaintiff is informed and believes and based thereon alleges that John

Doe had a record of disciplinary problems, including physically assaulting another

student. Jane Doe told her mother that John Doe was often in trouble and had to go

to the principal’s office.

      54.    Yet, when John Doe asked to leave the classroom to use the bathroom

at the same time as did Jane Doe, neither of the adults who were aware of the

bathroom policy directive and of John Doe’s gender identification and behavioral

history, accompanied him to ensure that he did not enter the girls’ restroom and

harass Jane Doe.

      55.    John Doe did enter the girls’ restroom with Jane Doe. As Jane Doe was

exiting the stall John Doe pushed Jane Doe up against the stall wall, put his fingers

in her vaginal area through her leggings penetrating her vagina. Jane Doe resisted

and told John Doe to stop, that it hurt, but he continued to assault her.

      56.    Jane Doe struggled to get away from John Doe. The bathroom was

located next to the principal’s office, but no one responded to the struggle. Jane Doe

and John Doe returned to the classroom.

      57.    On or about November 16, 2017, while at home Jane Doe told Ms.

Thomas that she was experiencing discomfort in her private area and related to Ms.




                                          20
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 21 of 58




Thomas what had happened in the bathroom. Ms. Thomas asked Jane Doe to show

her where the boy had touched her, which Jane Doe did. When Ms. Thomas asked

Jane Doe whether she told anyone, Jane Doe began to cry and said that she didn’t

ask John Doe to come into the bathroom with her.

      58.   On November 17, 2017, Ms. Thomas went with Jane Doe to Oakhurst

Elementary School to report the incident. Ms. Thomas reported the incident to Nurse

Dawn Durham and Counselor Laura Deming with Jane Doe present. Principal

Marcia Fowler was not available at that time.

      59.   At this time, Jane Doe told Nurse Durham and Counselor Deming

directly that John Doe had come into the girl’s bathroom at the same time she did,

pushed Jane Doe up against the stall wall and put his finger in her vagina, and that

it hurt. Nurse Durham, in particular, appeared to be distressed by what Jane Doe

shared with them.

      60.   When Ms. Thomas mentioned John Doe’s name, Nurse Durham and

Counselor Deming’s eyes became wide and they looked at each and were seen and

heard to whisper to each other “You know who they’re talking about,” suggesting

that there some known issue concerning this student.




                                        21
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 22 of 58




      61.    Ms. Thomas met with school officials a second time on November 17,

2017, with Principal Fowler, CSD social worker Nicole Jefferson and Nurse Durham

present.

      62.    In that meeting, Ms. Thomas repeated what Jane Doe had described and

that John Doe was the boy who had sexually assaulted Jane Doe.

      63.    Ms. Thomas asked why the boy was in the girls’ bathroom. No one

responded. Instead, school officials said that Ms. Thomas’ concern should be about

Jane Doe and getting Jane Doe to the hospital.

      64.    Ms. Thomas asked if there had been any problems with the boys’

bathroom within the last week or anytime in the month of November, but the school

officials said they could not say.

      65.    Ms. Thomas asked why there was no teacher supervising the children

in the bathroom, since there were two teachers in the classroom. Counselor Deming

said that teachers sometimes let the children go to the bathroom by themselves if

only one student is going. School officials offered no answer when Ms. Thomas

pointed out that there were two students who asked to use the bathroom when Jane

Doe was assaulted, yet no teacher was sent to supervise.




                                        22
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 23 of 58




      66.    Ms. Thomas asked several times whether school officials would

question John Doe, but school officials refused to respond to her questions, citing

privacy concerns.

      67.     Ms. Thomas asked school officials whether and what disciplinary

action would be taken against the male student, but school officials again refused to

provide any information, citing privacy concerns.

      68.    Ms. Thomas specifically asked school officials to move John Doe to a

different classroom because of concerns about Jane Doe’s safety and mental health

if her attacker was allowed to remain in the same classroom and able to again follow

her into the girls’ restroom without consequences. However, the school officials

would not agree to move John Doe to another classroom. Nor would the school

officials assure Ms. Thomas that John Doe would no longer be allowed in the girls’

bathroom.

      69.    The school officials appeared more fixated on the fact that Jane Doe

could not be specific about whether the incident occurred on November 14 or 15

than on the facts of the assault.

      70.    Ms. Thomas was not informed of her or her daughter’s rights under

Title IX nor directed to CSD’s Title IX Compliance Officer.




                                         23
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 24 of 58




      71.    That day, Ms. Thomas took Jane Doe to be examined in the Emergency

Room at Egleston Hospital, which is part of Children’s Healthcare of Atlanta

(“CHOA”). Jane Doe complained of pain in her vaginal area to the examining health

provider and vaginal discharge was noted. Ms. Thomas was told that the examination

revealed that there was redness and irritation in JANE DOE’s vaginal area. The

diagnosis entered upon discharge included child sexual abuse. Ms. Thomas reported

her concerns regarding the school not wanting to acknowledge that something had

happened and her fear that the boy would be allowed to remain in her daughter’s

classroom and to continue to use the girls’ bathroom. Hospital officials encouraged

Ms. Thomas to request that school officials move the suspected perpetrator to

another classroom (which she did).

      72.   A caseworker for the Georgia Department of Family and Children

Services (DFCS) came to the hospital and interviewed JANE DOE and her siblings

outside the presence of Ms. Thomas.

      73.   A DFCS caseworker came to the hospital because the day that Ms.

Thomas and Jane Doe reported the sexual assault to school officials a CSD official

(on information and belief, one of the officials that met with Ms. Thomas that day)




                                        24
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 25 of 58




called DFCS and reported the sexual assault, and at the same time made a referral to

DFCS concerning Ms. Thomas.

      74.    Jane Doe recounted the sexual assault to the DFCS investigator at the

hospital, just as she had to her mother and to the school nurse and school counselor,

stating that a boy at school had placed his fingers into her vagina while they were in

the girls’ restroom.

      75.     Medical providers at CHOA did not perform a forensic interview of

JANE DOE.

      76.    On November 17, 2017, a Decatur City police officer assigned as the

school resource officer for Oakhurst Elementary School interviewed several school

officials and prepared a police report regarding the incident. The police report

recounted the facts of the incident from statements from Principal Fowler, Counselor

Deming, and Nurse Durham. It stated that Jane Doe reported that a male classmate

“had used his fingers and hands to make nonconsensual sexual contact with her,

while they were inside the Girls Restroom (“114”).” The police report cited no facts

to contradict Jane Doe’s outcry.




                                         25
        Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 26 of 58




       77.    The police report incorrectly stated that the incident occurred on

November 10, 2017 based on a statement by Counselor Deming. Ms. Thomas alerted

school officials to that error.

       78.    According to the report, the police officer told Ms. Jefferson and Dr.

Ratcliff that there would be no criminal prosecution of John Doe because of his age.

       79.    As a result, the officer did not interview John Doe, the police did not

arrange for a forensic interview of Jane Doe, and a thorough police investigation of

the matter was not conducted. The officer later told Ms. Thomas that CSD officials

said that they were going to handle the matter internally.

       80.    When asked about the incident by the news media, the Decatur Police

Department again said that they would not charge John Doe because of his age.

       81.    Neither Ms. Jefferson nor Dr. Ratcliff contacted Ms. Thomas to

coordinate services for Jane Doe.

       82.    In fact, neither Principal Fowler, Dr. Dude, nor other CSD

administrators contacted Ms. Thomas after the incident to check on the well-being

of Jane Doe or to offer services, support, or any accommodations.

       83.    At no point was Ms. Thomas ever informed of her or her daughter’s

rights under Title IX nor directed to CSD’s Title IX Compliance Officer.




                                         26
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 27 of 58




      84.    Ms. Thomas was never contacted by CSD’s Title IX Compliance

Officer. Plaintiff was never informed, and has significant reason to believe, that CSD

did not conduct an investigation of the sexual harassment of Jane Doe by John Doe

as required by CSD Administrative Regulation 2.4 (b)(1).

      85.    Principal Fowler told Ms. Thomas that she would not remove John Doe

from Jane Doe’s classroom and did not respond to Ms. Thomas’ request for any

other measures to protect Jane Doe from further assaults prior to the 2017

Thanksgiving break and did not contact Ms. Thomas during the break.

      86.    Without any confirmation that measures were in place to separate Jane

Doe from her attacker or keep him from entering the girls’ restroom again, Oakhurst

Elementary School was unsafe for Jane Doe and Ms. Thomas did not return her to

school on November 27, 2017 when Thanksgiving break ended.

      87.    Between November 27, 2017 and December 5, 2017 Ms. Thomas made

numerous attempts to speak with Principal Fowler to discuss what steps would be

taken to protect Jane Doe’s safety. She was repeatedly told that Principal Fowler was

not available and Principal Fowler did not return the calls.




                                         27
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 28 of 58




      88.    Since Oakhurst Elementary School remained unsafe for Jane Doe, Ms.

Thomas did not return her to school while waiting to speak with Principal Fowler or

anyone from CSD.

      89.    Meanwhile, CSD officials sent social workers for the school district to

the Thomas home. The social workers left a note in the door of the home telling Ms.

Thomas to contact them. When Ms. Thomas called them, they stated that the school

district was going to call DFCS who could have Ms. Thomas’ children taken away

from her because she was an unfit parent due to Jane Doe and her sister not being in

school. Ms. Thomas felt she had little choice but to keep Jane Doe and her sister out

of school because she had still not heard from anyone at CSD in response to her

request for answers about what would be done to protect Jane Doe’s safety.

      90.    Ms. Thomas, an African-American single mom, felt deeply disturbed

and intimidated by this threat.

      91.    On December 5, 2017, Ms. Thomas finally spoke with Principal Fowler

by phone. Ms. Thomas again asked about what protections would be put in place for

her daughter but received no response. She again asked that JOHN DOE be moved

to another classroom to be separated from Jane Doe. Principal Fowler refused to




                                         28
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 29 of 58




respond to that request. Principal Fowler asked repeatedly what Ms. Thomas had

said to DFCS.

      92.   During the time that Ms. Thomas was trying to communicate with

Principal Fowler, she also tried to speak to Bruce Roaden, who was in charge of

student services at CSD. Ms. Thomas called several times and asked to meet with

him, but he did not return her calls. Mr. Roaden never spoke with Ms. Thomas and

no one from his department contacted her to follow up on the assault, offer

counseling or offer other support services for Jane Doe.

      93.   On December 6, 2017, Ms. Thomas went to the CSD administrative

offices and asked to speak with Mr. Roaden and Dr. Dude about transferring her

daughter from Oakhurst Elementary School to another school because her requests

to move her daughter’s attacker to another classroom or otherwise address Jane

Doe’s safety remained unanswered.

      94.   Ms. Thomas was told that neither Mr. Roaden nor Dr. Dude were

available. She asked for another time they would be available and was told she could

not be given any time when they would be available to speak with her. Instead, Dr.

Dude’s assistant handed Ms. Thomas a pad and pen and told her to write a note to

Dr. Dude.




                                        29
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 30 of 58




      95.    Ms. Thomas wrote the following note to Dr. Dude:

      Dr. David Dude:
      I am requesting a transfer for my children [redacted] to another school
      other than Oakhurst. I’m requesting a school in the downtown Decatur,
      GA area because of the incident that happened to my child JANE DOE.
      I tried to meet with Mr. Roaden after several calls with no response. I
      requested to meet again today with him or with the Superintendent Dr.
      David Dude but was told he also was in a meeting. I was given this pen
      and pad not an official document to put my concerns on. So at this point
      I have decided to take things a step further and also I’m putting this in
      writing that I demand actions be taken ASAP to place my children in
      another school as they have not been in school for almost two weeks
      and are not being educated.
      Sincerely, Pascha Thomas.

      96.    Ms. Thomas gave this note to Dr. Dude’s assistant, who stated she

would give it to Dr. Dude. Dr. Dude did not respond to Ms. Thomas’ note.

      97.    On December 7, 2017 Ms. Thomas called Oakhurst Elementary School

again. She was told that Principal Fowler was not available. Ms. Thomas told the

school secretary that the school was denying her daughter an education by refusing

to speak to her and resolve the safety issues. Ms. Thomas said that if Principal Fowler

did not call her back then Ms. Thomas would go to the news media. Principal Fowler

called her back and set up a meeting for December 8, 2017.

      98.    Principal Fowler met with Ms. Thomas on December 8, 2017, along

with Assistant Principal Jean Jacque-Credi and CSD social worker Dr. Melvin




                                          30
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 31 of 58




Ratcliff. Ms. Thomas was accompanied by an advocate in the community. Ms.

Thomas again expressed concern about a boy being in her daughter’s bathroom. At

no point did any of the school officials deny that the boy had been in the bathroom

or state that he should not have been there.

      99.    By this time, Ms. Thomas had learned about the policy directive

implemented in 2016 and asked about it. Principal Fowler stated the bathroom policy

allowing boys who identified as girls into girls’ bathrooms was a federal mandate

under Title IX required by the Obama Administration. She said that the district had

to allow any child to go to the bathroom of the gender they identified with.

      100. Ms. Thomas asked the school officials how it was that this boy was

allowed in the girl’s bathroom, particularly in light of the fact that it was next to the

Principal’s office. They responded by referring back to the Obama Administration

mandate.

      101. Ms. Thomas demanded to know why she and other parents were not

informed about this policy allowing biological boys into their daughters’ bathrooms.

She asked if the policy was stated in the Student Handbook. School officials said

that it was not. One official responded that “it was in the news.” Ms. Thomas stated




                                           31
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 32 of 58




that was inadequate and that it was unacceptable for school officials to fail to notify

parents about a policy change that affected the safety and privacy of their children.

      102. Ms. Thomas asked whether John Doe or his parents had been

questioned. The school officials responded “No, neither child was interviewed.”

      103. Ms. Thomas reiterated her request that John Doe be removed from her

daughter’s classroom to protect her daughter’s safety. The school officials refused

and again cited concerns about John Doe’s privacy.

      104. Ms. Thomas asked that other parents be notified that a sexual assault

had occurred at the school. School officials stated they would not do that.

      105. Ms. Thomas asked if the District office was aware of the assault. The

school officials confirmed that officials in the District central office were aware of

the incident.

      106. After repeated urging from Ms. Thomas that Jane Doe be separated

from her assailant, John Doe, Principal Fowler agreed to move Jane Doe to a

different classroom.

      107.      Jane Doe cried when she learned she had to be moved. This was a

further disruption in Jane Doe’s first year of education in that she would be required

to return to a different classroom with different classmates, a different teacher (from




                                          32
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 33 of 58




the one she had grown to love) and different routine after already being the victim

of the assault.

      108. Pursuant to the school district’s report of Ms. Thomas, DFCS

investigated the Thomas home, interviewed the other children, and questioned other

family members and friends.

      109. Ms. Thomas learned from the DFCS caseworker that there had not been

an investigation of John Doe’s home.

      110. In fact, the DFCS documents make clear that DFCS never conducted

an investigation of Jane Doe’s sexual assault by John Doe. This is not unexpected

because DFCS has no authority to hold school districts accountable for student-on-

student assaults; but rather, DFCS’s mandate and jurisdiction is over parents and

guardians where there are suspicions of abuse or neglect of a child in their custody.

      111. The only actual investigation conducted by DFCS was concerning the

school district’s allegations against Ms. Thomas concerning her financial ability to

care for her family’s needs.

      112. On January 3, 2018, DFCS sent a letter to Ms. Thomas indicating that

the allegations brought by CSD staff regarding Ms. Thomas’ ability to care for her

children were unsubstantiated. In the documents created during the investigation,




                                         33
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 34 of 58




DFCS officials stated that Ms. Thomas had responded appropriately to Jane Doe’s

report of the sexual assault by taking Jane Doe to the hospital to be examined and

by requesting that John Doe be removed from the classroom.

                  Defendants Deny Sexual Assault Happened

      113. Although no forensic interview had been done, no one had interviewed

the male student, the police had not conducted a thorough criminal investigation,

DFCS had not investigated the assault, and no one in CSD administration had

contacted Ms. Thomas about any investigation, Principal Fowler issued the

following Oakhurst Safety Update in January 2018:

      Oakhurst Families:
             It has come to my attention that a rumor is circulating about an
      alleged incident at Oakhurst Elementary. The rumor purports that one
      student assaulted another student in a restroom this fall. Although an
      incident was alleged, a thorough investigation involving Oakhurst
      administrators, central office staff, law enforcement and social service
      agencies led us to confidently determine that the allegation was
      unfounded.
             I can imagine how alarming such a rumor would be to anyone
      who might have heard it or for those of you who are hearing this now
      for the first time. I can assure you that we have a strong plan in place
      that keeps our students’ safety as top priority. If you have any questions
      or concerns, please contact me directly.

      114. On November 29, 2017, a parent of a CSD student asked Dr. Dude via

email about a report of a sexual assault in a bathroom at Oakhurst Elementary




                                         34
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 35 of 58




School. Dr. Dude apparently knew about the assault and responded that the rumor

was not true.

      115. On January 6, 2018, that same parent emailed Dr. Dude and said “Is it

not true that on November 17, 2017 at 9:15 a.m. Decatur Police Department filed a

report on a sexual assault that occurred in a girls’ restroom at Oakhurst Elementary

Decatur Georgia. A young boy who attends Oakhurst with access to the girls’

restroom attacked a 5 year old girl. Please advise me if this is true. Thank you very

much a concerned Father of a little girl who attends Decatur schools.”

      116. Later that day, Dr. Dude responded, “I’m not aware of any such report

but you could check with the police department on that. As you likely know, a police

report doesn’t indicate anything actually occurred, only that someone chose to claim

it did. As I shared previously, the rumors you referenced regarding an assault are

untrue.” The parent replied, “So are you denying an incident occurred at all?” The

parent received no further response from Dr. Dude.

      117. Dr. Dude has never spoken to or met with Ms. Thomas. Neither has the

Title IX Compliance Officer or student services director.

      118. After the assault Jane Doe returned to Oakhurst Elementary having to

re-start her kindergarten program in a new classroom with new classmates and a new




                                         35
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 36 of 58




teacher. School officials had not changed the privacy facilities policy, even as to

John Doe, refused to remove John Doe from the classroom, and did not otherwise

offer to help Jane Doe. On top of that, Principal Fowler publicly denied the sexual

assault occurred and Dr. Dude echoed the same denial, actually calling it an

“unfounded rumor” to other parents.

      119. Even with a new classroom assignment, Oakhurst Elementary was not

a safe learning environment for Jane Doe who was still encountering her attacker in

the halls. Also, since the school refused to modify the bathroom policy to prevent

John Doe from re-entering the girls’ bathroom again, Jane Doe still faced the

possibility of another assault. Jane Doe was being denied the benefits of a safe and

effective education.

      120. Because Jane Doe was still being denied a safe educational

environment, Ms. Thomas was left with no choice but to request that her daughter,

(and her sister who also attended Oakhurst Elementary) be transferred. Ms. Thomas

was told only Superintendent Dude could approve the transfer.

      121. On January 8, 2018, Jane Doe and her sister (who was in the second

grade) were transferred to Winona Park Elementary School. Because of CSD

officials’ deliberate indifference to the foreseeable injuries caused by abandoning




                                        36
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 37 of 58




sex-separate privacy facilities and their refusal to appropriately respond, Jane Doe

suffered a third disruption in her educational program in less than three months. It is

well established that continuity of learning is critical at all ages, but this is

particularly true at the earliest years when a student is adjusting to the public

education system.

      122. Since the assault in November 2017, Jane Doe has suffered nightmares

and other symptoms of emotional distress. At times she cries in her sleep and can be

heard saying “stop, stop.” Jane Doe has also said several times that she “doesn’t

want someone to touch ‘her hole’.” Jane Doe’s sister also experienced distress over

having to be moved. Jane Doe felt she was to blame for their sense of dislocation, as

she and her sister were the ones to be disrupted after Jane Doe reported what another

student did to her.

      123. On January 23, 2018, Jane Doe underwent a forensic evaluation with a

trained psychologist at the Medlin Clinic. During the interview, Jane Doe recounted

the same events involving John Doe in the school bathroom. The forensic

interviewer concluded that the results of the testing were consistent with a sexual

assault.




                                          37
        Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 38 of 58




       124. On May 23, 2018, Ms. Thomas filed a complaint with the Office of

Civil Rights of the Department of Education on behalf of Jane Doe alleging

violations of Title IX. The Department opened an investigation which is ongoing.

       125. The Board proceeded to add the change to the District policy to the

Board Policy manual in December 2018, over a year after Jane Doe was assaulted.

                            FIRST CAUSE OF ACTION

              VIOLATION OF TITLE IX (20 U.S.C. § 1681, et seq.)

  (Deliberate Indifference to Sexual Harassment / Hostile Sex Environment)

                              (Against Defendant CSD)

       126.    Plaintiff incorporates all of the preceding allegations by reference as if

set forth in full.

       127. Title IX of the Education Amendments of 1972 provides, with limited

exceptions, that “[n]o person in the United States shall, on the basis of sex, be

excluded from participating in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial

assistance.” 20 U.S.C. § 1681(a).

       128. Title IX damages liability arises against a Title IX recipient when

school officials with authority to take corrective action are deliberately indifferent




                                           38
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 39 of 58




to sexual harassment, of which they have actual knowledge, that is so severe,

pervasive, and objectively offensive that it can be said to deprive the victim of access

to the educational opportunities or benefits provided by the school. The “deliberate

indifference” must, at minimum, cause students to undergo harassment or make

them “vulnerable” to it.

      129. CSD is a recipient of federal financial assistance for purposes of Title

IX.

                       Deliberate Indifference Prior to the Assault

      130. CSD officials with authority to take corrective action, in particular the

CSD Board and Superintendent Dude, and with prior knowledge, were deliberately

indifferent to exposing and causing Jane Doe to undergo sexual harassment and to

the creation of an unsafe, sexually hostile environment that was severe, pervasive,

and objectively offensive, in violation of Title IX in a variety of ways, including as

follows:

           a. By adopting a policy directive that permitted biological boys (who

             psychologically identify as girls) to enter girls’ restrooms, locker

             rooms, and other privacy facilities, CSD deprived Jane Doe of her




                                          39
Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 40 of 58




     constitutionally protected right to bodily privacy, and created an unsafe

     and sexually hostile environment for Jane Doe.

  b. By adopting and reaffirming a privacy facilities policy, and leaving the

     policy unchanged, after being warned by parents, parents’ counsel, and

     community members that the policy would violate students’ rights to

     bodily privacy, create the foreseeable risk of harassment, and create an

     unsafe, intimidating, and hostile sex environment for girls in particular,

     such as Jane Doe, and, which in fact, directly and foreseeably resulted

     in the sexual assault of Jane Doe.

  c. By failing to put in place any safeguards to mitigate against the very

     concerns for girls’ safety and bodily privacy raised by parent, parents’

     counsel, and members of the community, CSD acted with deliberate

     indifference and subjected Jane Doe to sexual harassment and to a

     sexually hostile environment.

  d. By allowing a biological boy, known to identify a “gender fluid” and

     known to have a prior history of disciplinary problems and violent

     behavior, to enter the girls’ restroom with Jane Doe without adult




                                 40
      Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 41 of 58




            supervision, subjecting Jane Doe to sexual harassment, and creating an

            unsafe sexually hostile environment.

         e. Defendants’ failure to properly monitor John Doe’s use of the restroom

            at the same time as Jane Doe when Defendants were forewarned that

            the policy of permitting boys who self-identify as girls to use girls’

            restrooms posed a risk to the privacy and safety of young girls;

         f. Defendants’ failure to properly monitor John Doe’s use of the restroom

            at the same time as Jane Doe when Defendants were aware that John

            Doe had a record of disciplinary problems, including physical assault,

            and that under the CSD policy John Doe could access the girls’

            restroom if he said he identified as a girl;

         g. Defendants’ failure to impose any disciplinary consequences against

            John Doe for entering into the girls’ bathroom and thereby having

            access to Jane Doe and failing to inform the victim’s parent.

                   Deliberate Indifference After the Assault

      131. Officials with authority to take corrective measures in response to the

student-on-student sexual harassment in CSD and Oakhurst Elementary School, Dr.

David Dude, and Principal Marcia Fowler in particular, acted with deliberate




                                         41
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 42 of 58




indifference to the severe, pervasive and objectively offensive sexual harassment

that Jane Doe suffered and that she and her mother reported to CSD officials.

      132.   Upon being notified of the sexual assault that 5-year-old Jane Doe

suffered at the hands of class-mate John Doe, who was permitted to enter the girls’

restroom unaccompanied by an adult, despite a history of disciplinary problems, and

as a direct result of CSD’s policy, the actions and inaction of CSD officials

constituted sex discrimination and deliberate indifference to sex discrimination by

failing to conduct an impartial, reliable, and adequate investigation of the sexual

assault, including as follows:

         a. Failing to interview John Doe or his parents;

         b. Failing to remove John Doe from the classroom he shared with Jane

             Doe while they conducted an investigation;

         c. Failing to report the incident to the Title IX Compliance Officer for

             further investigation;

         d. Failing to otherwise meaningfully investigate the assault in order to

             determine what actually occurred and its impact on Jane Doe;




                                        42
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 43 of 58




         e. Telling parents and the public that they had conducted a thorough

            investigation of the allegations when no such investigation was

            conducted;

      133. Defendants were recklessly and deliberately indifferent to the known

sexual assault of Jane Doe and subjected her to further discrimination that was

severe, pervasive, and objectively offense in that their response to the harassment,

and lack thereof, was clearly unreasonable in light of the known circumstances,

including as follows:

         a. Defendants’ refusal to move John Doe to another classroom to provide

            a safe classroom environment for Jane Doe;

         b. Defendants’ refusal to respond to Ms. Thomas’ repeated requests for

            information on what disciplinary actions Defendants would take

            concerning John Doe;

         c. Defendants’ refusal to respond to Ms. Thomas’ repeated requests for

            information concerning measures that Defendants would take to protect

            her daughter from further harassment by John Doe;




                                        43
Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 44 of 58




  d. Defendants’ refusal to take any action to prevent John Doe from

     entering the girls’ restroom at the same time as Jane Doe and commit

     another sexual battery;

  e. Defendants’ refusal to follow up with Ms. Thomas to offer services and

     support for Jane Doe to ensure her return to a safe school environment;

  f. Defendants’ failure to respond to Ms. Thomas’ request for timely return

     phone calls and a meeting to discuss the safety of her daughter thereby

     delaying her daughter’s return to school;

  g. Defendants’ failure to provide safety measures to keep Jane Doe

     separate from John Doe, except to move the victim to another

     classroom at the insistence to her parent when left with no other option;

  h. Defendants making a referral against Ms. Thomas, an African-

     American single mother, to DFCS;

  i. Defendant Dude’s refusal to even speak to or meet with Ms. Thomas to

     investigate the incident, respond to her questions and concerns, inquire

     about Jane Doe’s well-being, offer services or assistance, put safety

     measures in place, respond to her request for a transfer, or provide Ms.

     Thomas even the most basics of common courtesy;




                                 44
Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 45 of 58




  j. Defendants’ failure to inform Ms. Thomas of her rights under Title IX,

     including her right to file a complaint for sexual harassment on behalf

     of her daughter, or provide contact information for the district’s Title

     IX Compliance Officer;

  k. Defendants’ failure to report the incident to the district’s Title IX

     Compliance Officer;

  l. Defendants’ failure to re-examine the bathroom access policy which

     permitted an unescorted 5-year-old biological boy (regardless of

     subjective identification) to enter into a girls’ bathroom and assault a 5-

     year-old girl;

  m. Defendants’ unreasonable delay in approving Ms. Thomas’ request for

     a transfer from an unsafe school.

  n. Defendants’ twice disrupting Jane Doe’s learning environment, at a

     critical early learning stage, by transferring her to a different classroom

     and then both Jane Doe and her sister to a different school, rather than

     removing her assailant from the classroom, at least pending a legitimate

     investigation.




                                  45
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 46 of 58




          o. Defendants’ misrepresentation to parents that they had conducted a

             thorough investigation of the incident when no such investigation was

             conducted;

          p. Defendants’ telling parents and the public that the sexual assault was

             an unfounded rumor.

      134. At all relevant times CSD, the Board, and Superintendent Dude,

exercised substantial control and authority over the policy directive that exposed

Jane Doe to sexual assault and a hostile sex environment despite being repeatedly,

amply, and loudly warned, yet wholly failed to take any action to rescind or make

appropriate changes to the policy or to put in place measures to mitigate against the

risks it posed.

      135. At all relevant times CSD, Superintendent Dude, and Principal Fowler

exercised substantial control over the sexual harasser, John Doe, who was a student

enrolled in CSD, yet wholly failed to take any action to prevent the initial harassment

and further sexual harassment.

      136. At all relevant times, CSD, Superintendent Dude, and Principal Fowler

exercised substantial control over the response, and lack of response, to Jane Doe’s

report of being sexually assault at school.




                                          46
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 47 of 58




      137. The sexual harassment of Jane Doe consisting of digital penetration of

her vagina while held against a bathroom stall by a male classmate who was

permitted to enter the girls’ bathroom unsupervised as a direct consequence of the

District’s bathroom access policy was so severe, pervasive and objectively offensive

that it deprived her of equal access to the educational opportunities and benefits

provided by Defendant CSD.

      138. This single incident of actual physical penetration of the genitals of a

5-year-old girl by a male classmate who was permitted to enter into the private space

of a girls’ bathroom by the District policy was sufficiently severe to create a hostile

sex environment under Title IX. U.S. Department of Education, Revised Sexual

Harassment Guidance: Harassment of Students by School Employees, Other

Students, Or Third Parties Title IX.

      139. A single act of physical touching or penetration of the genitals of a

minor under the age of sixteen is severe and objectively offensive in that it

constitutes a felony under Georgia law. “A person commits the offense of sexual

battery when he or she intentionally makes physical contact with the intimate parts

of the body of another person without the consent of that person.” “A person




                                          47
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 48 of 58




convicted of the offense of sexual battery against any child under the age of 16 years

shall be guilty of a felony....” Official Code of Ga. Ann. § 16-6-22.1(d).

      140. Moreover, the many deliberately indifferent actions, and inactions, of

CSD and Defendants’ Dude and Fowler in response to the report of this sexual

assault were so severe, pervasive, and objectively offensive that it additionally

deprived Jane Doe of equal access to the educational opportunities and benefits

provided by CSD.

      141. Defendants’ grossly inadequate and deliberately indifferent response to

the sex harassment, discrimination, and hostile environment effectively barred Jane

Doe’s access to CSD’s educational opportunities and benefits, in that:

         a. Defendants’ refusal to remove John Doe from Jane Doe’s classroom

             following the assault made Oakhurst Elementary School an unsafe

             environment for Jane Doe to return to after Thanksgiving break, thus

             depriving her of her right to learn in a safe environment;

         b. Defendants’ refusal to meet with or even respond to telephone calls

             from Ms. Thomas until threatened with exposure in the press, depriving

             Jane Doe of any educational services for nearly two weeks as she had




                                         48
Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 49 of 58




     no alternative available to returning to an unsafe classroom

     environment;

  c. Defendants’ refusal to take any measures to prevent John Doe from

     accessing the girls’ restroom deprived Jane Doe of her right to a safe

     educational environment in her kindergarten classroom;

  d. Defendants’ refusal to take any measure except to move Jane Doe, the

     victim, effectively deprived Jane Doe of the ability to continue her

     education at Oakhurst Elementary School, compounding the stress she

     suffered from the Assault by depriving Jane Doe of the benefits of

     continuity in classroom, classmates, teacher, and instructional

     environment for her kindergarten year abruptly after a traumatic event.

  e. Defendants’ refusal to meaningfully investigate the assault of Jane Doe,

     misrepresentation to Oakhurst Elementary School parents that an

     investigation had been conducted and that Jane Doe’s assault was an

     unfounded rumor deprived Jane Doe of her right to a safe educational

     environment in Oakhurst Elementary School where her safety had been

     wholly dismissed and disregarded and she still faced the risk of

     encountering her assailant who had faced no disciplinary action or other




                                 49
        Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 50 of 58




              consequences for his conduct and thereby posed a continuing risk to

              Jane Doe;

       142. As a direct and proximate result of Defendants’ deliberate indifference

to the severe, pervasive and objectively offensive sexual harassment suffered by Jane

Doe, she has suffered physical and psychological trauma, educational disruption,

and emotional distress. Jane Doe was excluded from participating in and denied the

benefits of Defendant School Board’s education program as a further result of its

deliberate indifference to the sexual harassment she suffered.

                                     COUNT II

              VIOLATION OF TITLE IX (20 U.S.C. §§ 1681, et seq.)

                            (Retaliation under Title IX)

                             (Against Defendant CSD)

       143. Plaintiff incorporates all of the preceding allegations by reference as if

set forth in full.

       144. Defendants were recklessly and deliberately indifferent to a known

sexual assault of Jane Doe and subjected her to further discrimination that was

severe, pervasive, and objectively offense in violation of Title IX by retaliating

against Plaintiff for reporting the sexual assault and harassment of Jane Doe by:




                                         50
Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 51 of 58




  a. Failing to refer her complaint for investigation by the CSD Title IX

     Compliance Officer;

  b. Failing to tell Ms. Thomas about her rights under state law, CSD board

     policy and Title IX;

  c. Failing to protect Jane Doe from further harassment by John Doe;

  d. Failing to contact Ms. Thomas and provide her and Jane Doe with

     proposed safety measures to prevent further harassment, support

     services, counseling, or medical follow up treatment;

  e. Threatening to report Ms. Thomas to DFCS when she kept Jane Doe

     and her sister out of school due to Defendant’s deliberate indifference

     to the sexual assault endured by her daughter.

  f. Making an unfounded referral to DFCS when Ms. Thomas reported

     Jane Doe’s sexual assault to school officials, resulting in Ms. Thomas

     and her family being investigated;

  g. Failing to timely transfer Jane Doe to another school with a safer

     environment away from John Doe when requested;

  h. Failing to comply with other responsibilities as mandated by Title IX.




                                51
        Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 52 of 58




       145. As a direct and proximate result of Defendants’ retaliatory actions,

Plaintiff has suffered physical and psychological trauma, emotional distress, and

educational disruption. Plaintiff was excluded from participating in and denied the

benefits of Defendant CSD Board’s education program as a further result of its

retaliatory conduct.

                                      COUNT III

                VIOLATION OF CIVIL RIGHTS, 42 U.S.C. § 1983

                     (Violation of the Right to Equal Protection)

                               (Against all Defendants)

       146. Plaintiff incorporates all of the preceding allegations by reference as if

set forth in full.

       147. Beginning in July 2016, CSD Superintendent Dude, with the

knowledge and approval of the CSD Board, issued and began implementing its

privacy facility access directive to permit boys who self-identified as girls to use

girls’ privacy facilities, and vice versa.

       148. On September 18, 2017 and again on October 10, 2017, the Board

explicitly in writing and verbally during its public board meeting ratified the policy




                                             52
         Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 53 of 58




of permitting boys who self-identify as girls to use girls’ privacy facilities, and vice

versa.

         149. At the Board meeting on October 10, 2017 and in written

correspondence prior to the meeting, the CSD Board and Superintendent were

informed that the policy permitting boys who self-identify as girls to use girls’

privacy facilities and vice versa posed threats to the privacy, safety, and Title IX

rights of students, particularly young girls and that these concerns should be

addressed. The Board and Superintendent were specifically warned by a former

Chairman of the Georgia Board of Prisons and Parole that the policy could be used

by “mischievous boys” to young girls for inappropriate purposes.

         150. Despite these parental, and their counsels’, objections and warnings,

the Board ratified the policy on October 10, 2017.

         151. Approximately one month later, a boy with a history of disciplinary

problems including assault was permitted to follow Jane Doe into the girls’ bathroom

unaccompanied by teachers who had been directed that boys who self-identify as

girls can use the girls’ restroom and, as the Board and Superintendent Dude were

forewarned, the boy sexually assaulted Jane Doe.




                                          53
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 54 of 58




      152. The Equal Protection Clause in the 14th Amendment to the United

States Constitution confers a federal constitutional right to be free from sex

discrimination.

      153. Under 42 U.S.C. § 1983, either an individual state official or a state

entity may be held liable if the sexual harassment resulted from the state entity’s

policy, practice, or the actions of an official fairly deemed to represent government

policy, and the state entity or official acted with deliberate indifference, resulting in

the deprivation of this constitutional right.

      154. Jane Doe’s constitutionally protected right to be free from sexual

harassment at school, and particularly in girls-only privacy facilities, was violated

as the plainly obvious consequence of the District’s policy.

      155. CSD and Dr. Dude deliberately disregarded the obvious and fore-

warned consequence of the policy and as a result Plaintiff suffered a severe and

objectively offensive deprivation of her constitutional rights.

      156. Defendants Dr. Dude’s and Marcia Fowler’s discriminatory actions

after Ms. Thomas reported the sexual assault additionally violated Plaintiff’s clearly

established legal rights protecting her against sex discrimination and were done with

reckless disregard of the Plaintiff’s federally protected civil rights.




                                           54
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 55 of 58




      157. Dr. Dude was aware that the Obama Guidance regarding Title IX had

been rescinded in February 2017. Yet Dr. Dude continued to instruct CSD staff that

opening girls’ privacy facilities to boys who self-identified as girls was mandated by

the “Obama policy”.

      158. Dr. Dude and Principal Fowler, as experienced educators with training

in sexual harassment prevention and Title IX, could not reasonably believe that

doing nothing in response to the sexual harassment of Jane Doe was lawful.

      159. At the time of Jane Doe’s sexual assault, Dr. Dude and Principal Fowler

would have understood that deliberate indifference to sexual harassment of one

student by another student, particularly where the District’s policy played a

significant role in exposing Jane Doe to the sexual harassment, violated Jane Doe’s

Equal Protection rights.

      160. Despite clearly established law to the contrary, CSD, Dr. Dude and

Principal Fowler acted and failed to act in the manner set forth above, displaying

deliberate indifference to the sexual harassment of Jane Doe resulting from the

implementation of the CSD policy permitting boys to access girls’ privacy facilities

if they self-identified as a girl and from their actions and inactions following the

assault.




                                         55
       Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 56 of 58




      161. As a direct and proximate result of Defendants’ actions and inactions

and violations of Plaintiff’s clearly established constitutional rights, Plaintiff

sustained and continues to sustain injuries, including emotional distress,

psychological trauma, and academic harms, for which she is entitled to be

compensated.



      WHEREFORE, Plaintiff respectfully requests judgment in her favor and

against all Defendants on all counts as follows:

      1) Compensatory damages for Plaintiff’s physical, psychological and

      emotional distress, and loss of educational opportunities and benefits in an

      amount to be proven at trial;

      2) Interest on damages at the full legal amount allowed by law;

      3) Costs;

      4) Reasonable attorneys’ fees pursuant to 42 U.S.C. § 1985; and

      5) Such other and further relief, including equitable relief, that this Court

      deems just and proper.




                                         56
Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 57 of 58




                           JURY DEMAND

Plaintiff demands a trial by jury.

Dated May 29, 2020.



                                 s/_Vernadette R. Broyles
                                 Vernadette R. Broyles (GA Bar No. 593026)
                                 Joel Thornton (GA Bar No. 640343)
                                 Mary E. McAlister (VA Bar No. 76057)*
                                 CHILD & PARENTAL RIGHTS CAMPAIGN, INC.
                                 5805 State Bridge Rd., Suite G310
                                 Johns Creek, GA 30097
                                 770.448.4525
                                 vbroyles@childparentrights.org
                                 jthornton@childparentrights.org
                                 mmcalister@childparentrights.org
                                 *pro hac vice application pending




                                     57
Case 1:20-cv-02317-MHC Document 1 Filed 05/29/20 Page 58 of 58




                             58
